Citation Nr: 1636175	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD), in excess of 50 percent.

2.  Entitlement to a compensable evaluation for left ear hearing loss and an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's claims were remanded by the Board in March 2016 in order to schedule a videoconference hearing.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  
 
The issues of entitlement to an increased evaluation for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Throughout the appeal period, resolving all doubt in favor of the Veteran, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for these disabilities.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are associated with the claims file.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

In addition, the Veteran was afforded VA examinations in connection with his claim in May 2010 and October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 and October 2011 VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.   

The Board also finds that there has been substantial compliance with the prior March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The March 2016 remand directed the AOJ to schedule a videoconference hearing for the Veteran.  This hearing was held in June 2016.  

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in June 2016.  During the hearing, the undersigned Veterans Law Judge (VLJ) set forth the issues to be discussed, explained the elements of an increase disability evaluation claim, noted the reason the claim was previously denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by the undersigned VLJ and his representative also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds compliance with the duties set forth in 38 C.F.R. 3.103(c)(2)  and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD is currently assigned a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

For cases certified to the Board after August 4, 2014, the diagnosis of a mental disorder must be in accordance with the DSM-V. 38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V). However, the Veteran's case was certified to the Board in January 2014. Therefore, the DSM-IV diagnostic criteria are governing in the instant case.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

In considering the evidence of record under the laws and regulations as set forth above, and resolving reasonable doubt in his favor, the Board concludes that the Veteran is entitled to an initial evaluation of 70 percent for his PTSD, but no higher.

The Veteran's private medical records show that the Veteran reported being "down" to Dr. Y. in January 2010.  He reported no suicidal or homicidal ideation at that time, but he was very stressed with his grandson living in his home.

The Veteran was then afforded a VA examination in May 2010 in connection with his claim.  At that time, the Veteran reported experiencing intrusive thoughts and feeling irritated all of the time, with outbursts of anger.  He reported that he did not become violent but noted that he did alienate friends and family.  He stated that he made every effort to avoid thoughts of the war as well as having conversations about war.  He had no interest in camping or hunting, which he previously enjoyed, but attended church every day and found that to be helpful.  The Veteran reported being married since 1969 and noted that the relationship was stable.  He also noted, however, that he was not able to enjoy being around his grandchildren as much because he would become irritated easily.  He reported being socially withdrawn and avoided crowds.  However, the Veteran stated that he had recently decided to try to be more social and found that this was possible, at times, at his church.  He also reported an exaggerated startle response, hypervigilance and difficulty concentrating.  The Veteran denied suicidal and homicidal ideation at that time.

Upon evaluation, the May 2010 VA examiner found that the Veteran was oriented to time, person, place and purpose.  He was clean and neat and appropriately dressed, with appropriate behavior and good eye contact.  His speech was normal, but his concentration was noted to be markedly impaired.  The examiner reported that the Veteran would avoid crowds because he felt there may be someone hostile in the crowd, but noted that there was no history of panic attacks or suspiciousness of individual persons.  The examiner noted that there was no history or evidence of delusions or hallucinations and no evidence of obsessive-compulsive behavior.  The examiner found that the Veteran's judgment was good, his abstract thinking was unimpaired, and his remote and recent memory was intact.  

The Veteran was afforded another VA examination in October 2011.  At that time, the Veteran reported that he had been married to his wife for 42 years.  He reported that the relationship was "ok" overall, but noted that it had been strained for many years due to alcoholism.  It was reported that the Veteran abused alcohol for over 30 years after the Vietnam War, but that he had quit drinking in 2001.  He reported that his relationships with his children were better after he quit alcohol as well.  The Veteran stated that he was experiencing intrusive thoughts and the 2011 VA examiner noted the presence of a depressed mood, mild memory loss, flattened affect, and disturbances of motivation and mood.  The Veteran reported that he had recently returned from a trip to Bosnia with his church, but noted that he preferred being "a loner."  After an evaluation of the Veteran and his medical history, the 2011 examiner opined that the Veteran's symptoms were continuing to the same degree as the 2010 VA examination.  He further opined that the Veteran's occupational and social impairment led to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; aligning the Veteran's symptoms with a 30 percent evaluation.

In August 2012, the Veteran reported to his VA Medical Center for a consultation. He reported hypervigilance and avoidance symptoms and was noted to have a depressed mood.  He was alert and oriented as well as appropriately dressed for the appointment and his speech was noted to be normal.  His thought processes were coherent, logical and goal directed.  No hallucinations or delusions were noted and suicidal and homicidal ideation was denied.  Judgments and insights were noted to be fair.  A GAF of 65 was assigned for that visit.

At an appointment with the Veteran's Center in October 2012, the Veteran reported that he had been struggling with intrusive thoughts, as well as depression and general anxiety, which he felt was triggered by his intrusive thoughts.  He stated that he had been sleeping a lot as a result of his depression.  He denied any suicidal or homicidal ideation.  However, at an appointment in November 2012, he reported having homicidal thoughts that concerned him, involving thoughts "of sniping" when seeing a person a distance away.  The Veteran told his provider that he would pray to take the thoughts away and noted that he was seeing his primary care provider in a month and that he would discuss the issue with his primary doctor.

At an appointment with his VA Medical Center in February 2013, the Veteran reported experiencing flashbacks, as well as poor energy and motivation.  He also reported poor concentration and noted that he would lose his train of thought easily.  He denied suicidal ideation, however, he stated that he was having "bad thoughts," such as thinking about shooting people or harming people; usually strangers.  The Veteran adamantly denied any intent or plan, as well as access to a weapon.  His provider noted that his suicidal risk was low and did not complete a violence risk assessment at that time.  At an appointment in April 2013, the Veteran reported that he was angering easily and noted that his wife was frustrated with him.  He again reported little ambition and difficulty concentrating.  He stated that he was having morbid thoughts towards others, but adamantly denied any intent or plan to hurt someone.

The Veteran submitted a private psychiatric assessment in support of his claim from Dr. J.R., dated April 2013.  Dr. J.R. conducted an assessment of the Veteran by telephone and reviewed only the Veteran's May 2010 and October 2011 VA examinations in providing his assessment.  During that conversation, the Veteran reported experiencing significant emotional distress, general anxiety, and tension, as well as a loss of interest in activities he once enjoyed.  Dr. J.R. noted that the Veteran's affect was somewhat flattened, but that his speech, thought process and attention were within normal range.  The Veteran was fully oriented and Dr. J.R. found no evidence of a formal thought disorder, hallucinations, delusions, or any major underlying psychopathology.  He also noted that no suicidal or homicidal thoughts or intentions were manifested and found that the Veteran had a reasonable degree of insight into his symptoms.  He assigned a GAF of 45 at that time and opined that the Veteran's symptoms presented a moderately-to-markedly negative effect on his ability to perform full-time independent work.  He further opined that the Veteran would be an unreliable and unproductive employee as a result of his PTSD symptoms.

The Veteran was seen at an appointment at his VA Medical Center in July 2013.  At that time he reported experiencing bad dreams and continued low energy and poor concentration.  He then recounted his difficulty going to dinner with friends who were not aware that he needed to sit with his back facing the wall and stated that as a result, he had been a "nervous wreck."  He denied suicidal ideation, but endorsed continued thoughts of harming others, but with no intent or plan.  He also reported illusions of seeing people in the distance and hearing noises which he would mistake for other sounds.  At another appointment in July 2013, the Veteran was reportedly alert and oriented, with appropriate dress and speech.  He had no reports of delusions or hallucinations and no suicidal or homicidal intent.  His medical provider noted that his memory was intact and his judgment and insight were good.  It was reported that the Veteran had isolating tendencies, but that the Veteran had recently gotten more involved with his faith and was attending church regularly.  The medical provider then opined that the Veteran's risk for suicide or homicide were low.

The Veteran submitted lay statements from his daughter and son in support of his claim as well.  His daughter submitted a February 2016 letter wherein she described hearing her father periodically scream out at night as a child.  She stated that her father was easily angered and would isolate himself in his room; choosing not to attend social functions.  The Veteran's son submitted a statement stating that his father struggled with anxiety and anger.  He also recounted instances where his father would become upset over small things.  He then stated that his father struggled being out in public settings and isolated himself from his family.

The Veteran submitted a private psychological evaluation  from Dr. S.W., dated May 2016.  During his appointment with Dr. S.W., the Veteran reported that he continued to live with his wife of 48 years.  He noted that they had a good relationship, however, he felt that was due to his wife's continued employment and questioned how well they would get along once she retired.  The Veteran reported that he did not do any activities during the day, as he was no longer interested in participating in the upkeep of his yard and did not want to go to crowded or loud places.  However, he also reported that he enjoyed cutting his grass and going to church.  The Veteran stated that he was feeling depressed and always felt anxious.  He also stated that he experienced flashbacks, particularly in connection with certain smells or sounds as well as infrequent nightmares.  

Dr. S.W. reported that the Veteran was fully oriented, with a normal attitude and thought content.  His mood was noted to be anxious.  Dr. S.W. then noted that the Veteran reported hallucinations of shadows going past, at times, as well as ideation regarding marksmanship of people walking past at a certain distance away.  His behavior was controlled and appropriate at the appointment and he did not report impulsive behaviors.  Overall, the Veteran reported that he was able to perform his activities of daily living.  He stated that he didn't manage stress well and noted that he would get mad about little things, but would not become violent.  Dr. S.W. opined that the Veteran's symptoms were worsening over time, particularly since his retirement, as he had nothing else to occupy his time other than ruminating about his past.

At his June 2016 hearing, the Veteran testified that he was experiencing periods of anxiousness, at least once or twice per week or three to four times per month, during which he would retreat to his room and lay down in the dark.  He also felt his depression caused him to spend a lot of time just sitting on his couch, as he had no initiative to do anything else.  He stated that he no longer would go hunting or fishing or enjoy the outdoors as he used to.  The Veteran also testified to having some suicidal and homicidal thoughts over the years.  He stated that he angered easily, but reported only one physical altercation with a family member, years earlier.  The Veteran also reported that he did not socialize with family or go out to restaurants, but did note that he was attending church once per week.

At an appointment with his VA Medical Center in July 2016, the Veteran reported symptoms of depression and passive suicidal ideation.  He reported lethargy and boredom, but also stated that he had some opportunities to engage socially at his church.

After careful consideration of the evidence of record, the Board finds that the overall medical records and lay testimony show that the Veteran's symptoms, and the resultant effects of those symptoms, more closely approximate a 70 percent disability evaluation.  In that regard, the Board notes that the Veteran has consistently discussed suicidal and homicidal thoughts, as well as endorsement of near-continuous depression and/or anxiety, which interfere with his ability to function effectively.  The evidence also shows difficulty in adapting to stressful circumstances.  While the Veteran has remained married and maintained relationships with his family and his church, his PTSD has also caused him to isolate and withdraw.  

The Board finds that the Veteran's repeated discussion of continued depression and lethargy, isolation from others, and passive suicidal/homicidal thoughts are symptoms that more closely approximate the 70 percent rating criteria.  Additionally, the Board finds that those symptoms cause occupational and social impairment that more closely approximate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or  mood.  

However, the Board finds that the Veteran's medical records, VA examinations, and lay testimony submitted during the relevant time period, do not show total occupational and social impairment.  First, there is not total social impairment as the Veteran has remained married and has maintained relationships with his children.  The Veteran has also reported attending church, as well as participation in church trips/volunteer opportunities.  While the Veteran's reports of isolation is clearly significant social impairment, the evidence of record does not show total impairment.  

Additionally, the evidence indicates that the Veteran is able to perform his activities of daily living and examiners have found him to be well-groomed.  VA treatment records and private records do not support disorientation to time or place, as the records indicate the Veteran is consistently fully oriented.  While the Veteran has reported memory and concentration issues, the evidence does not show, nor does the Veteran report, that such memory loss is such that he forgets the names of his close relatives or his own occupation or name.  

The Board notes that the Veteran's medical records do show passive suicidal/homicidal thoughts.  However, the Board also notes that the Veteran has consistently reported that he has no plan and his medical providers have not sought treatment for such thoughts or expressed opinions that the Veteran is a danger to himself or others.  As such, the Board finds that the Veteran has not been shown to be a persistent danger of hurting himself or others.  

The Board acknowledges that the issue of the Veteran's entitlement to TDIU is being remanded for additional development.  However, a 100 percent disability rating is warranted for PTSD when there is total occupational and social impairment.  The Board finds that in this case, even if the Veteran is found to have total occupational impairment due to his PTSD on remand, his social impairment and overall presentation of symptoms does not show total impairment or warrant a 100 percent rating.  As such,  the Board may remand the issue of TDIU and deny an increase evaluation for PTSD in excess of 70 percent for PTSD.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, which include depression, social isolation, and anxiety.  Indeed, the rating criteria for PTSD contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  Moreover, as discussed above, there are higher ratings available under the diagnostic codes for the disorder, but the Veteran's disability is not productive of such manifestations.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet.App. at 496.   In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson  changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  


ORDER

An initial disability rating of 70 percent, but no more, for service connected PTSD is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran was last afforded a VA examination in October 2011 in connection with his bilateral hearing loss claim, which was nearly five years ago.  At his June 2016 hearing, the Veteran testified that his hearing loss had become worse since the 2011 VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.

The Board also finds that a remand is necessary in order to obtain a social and industrial survey with regard to the issue of the Veteran's entitlement to a TDIU.  While the Veteran has been afforded VA examinations for his service-connected disorders, the reports did not address the combined effect of his service-connected disabilities on his ability to engage in any type of full-time employment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and his service-connected disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of the Veteran's bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz , provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must also fully describe the functional effects caused by the hearing disability in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the foregoing development, The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to asset the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


